Order entered July 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00157-CV

CBIF LIMITED PARTNERSHIP, COLUMBIA AIRPORT, LLC, AND STEVE FLORY,
                            Appellants

                                                V.

                           TGI FRIDAY'S INC., ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-04730

                                            ORDER
       By order entered July 8, 2015, we directed the reporter’s record, which was first due

March 7, 2015, be filed no later than July 20, 2015 and cautioned Antionette Reagor, Official

Court Reporter of the 68th Judicial District Court, no extensions would be granted absent exigent

circumstances.   In response, Ms. Reagor and Lanetta Williams, Official Court Reporter of

County Court at Law No.2 and who reported a portion of the trial in this case, have each filed

requests for extensions of time. We GRANT the requests and ORDER Ms. Reagor and Ms.

Williams to file the record no later than August 10, 2015.            We caution that no further

extensions will be granted and failure to comply with this order will result in an order that Ms.

Reagor and Ms. Williams not sit as reporters until the record is filed.
           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Martin

Hoffman, Presiding Judge of the 68th Judicial District Court; the Honorable King Fifer,

Presiding Judge of County Court at Law no. 2; Ms. Reagor; Ms. Williams; and counsel for all

parties.




                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE